                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE


                                                 )
NEW HAMPSHIRE LOTTERY                            )
COMMISSION, NEOPOLLARD                           )
INTERACTIVE, LLC, and POLLARD                    )
BANKNOTE LIMITED,                                )
                                                 )
                      Plaintiffs,                )
                                                 )
COMMONWEALTH OF                                  )
PENNSYLVANIA, acting by and through,             )
DEPARTMENT OF REVENUE,                           )   C.A. No. 1:19-cv-00163-PB
SECRETARY C. DANIEL HASSELL, and                 )
BUREAU OF LOTTERY                                )
                                                 )
                      Plaintiff-Intervenor,      )
                                                 )
       v.                                        )
                                                 )
WILLIAM BARR, in his official capacity as        )
Attorney General, THE UNITED STATES              )
DEPARTMENT OF JUSTICE, and THE                   )
UNITED STATE OF AMERICA,                         )
                                                 )
                      Defendants.



        PLAINTIFF-INTERVENOR COMMONWEALTH OF PENNSLVANIA,
       DEPARTMENT OF REVENUE’S MOTION FOR SUMMARY JUDGMENT

       Pursuant to Rule 56 of the Federal Rules of Civil Procedure and Local Rule 56.1,

Plaintiff-Intervenor, the Commonwealth of Pennsylvania, acting by and through, Department of

Revenue, Secretary C. Daniel Hassell, and Bureau of Lottery (the “Pennsylvania Lottery”)

respectfully moves for summary judgment as to all claims asserted in its Complaint in

Intervention. In support of its Motion, the Pennsylvania Lottery refers the Court to its

Memorandum of Law filed in Support of its Motion for Summary Judgment (and exhibits

attached thereto).
       WHEREFORE, for the reasons set forth in the Memorandum of Law in Support of the

Pennsylvania Lottery’s Motion for Summary Judgment, there are no disputed issues of material

fact and the Pennsylvania Lottery is entitled to judgment as a matter of law. The Court should

grant this motion, enter judgment for the Pennsylvania Lottery and grant the Pennsylvania

Lottery any further relief this Court deems just and proper.

                                                     Respectfully submitted,

                                                     COMMONWEALTH OF
                                                     PENNSYLVANIA, acting by and through,
                                                     DEPARTMENT OF REVENUE,
                                                     SECRETARY C. DANIEL HASSELL, and
                                                     BUREAU OF LOTTERY

                                                     By Its Attorneys,

                                                     SHEEHAN PHINNEY BASS & GREEN

Dated: March 8, 2019                             By: /s/ Robert R. Lucic
                                                     Robert R. Lucic, Esq.
                                                     (NH Bar #9062)
                                                     1000 Elm Street, 17th Floor
                                                     Manchester, NH 03110
                                                     603-627-8188
                                                     rlucic@sheehan.com

                                                     /s/ Patrick J. Queenan
                                                     Patrick J. Queenan, Esq.
                                                     (NH Bar #20127)
                                                     1000 Elm Street, 17th Floor
                                                     Manchester, NH 03110
                                                     603-627-8108
                                                     pqueenan@sheehan.com

                                                     -and-
                                                     PEPPER HAMILTON LLP

                                                     /s/ A. Michael Pratt
                                                     A. Michael Pratt, Esq.
                                                     (pro hac vice pending)
                                                     3000 Two Logan Square
                                                     Eighteenth and Arch Streets
                                                     Philadelphia, PA 19103-2799
                                                     215-981-4000
                                                     prattam@pepperlaw.com

                                                     /s/ Joanna J. Cline
                                                     Joanna J. Cline, Esq.
                                                     (pro hac vice pending)
                                                     3000 Two Logan Square
                                                     Eighteenth and Arch Streets
                                                     Philadelphia, PA 19103-2799
                                                     215-981-4000
                                                     clinej@pepperlaw.com

                                                     /s/ Christopher B. Chuff
                                                     Christopher B. Chuff, Esq.
                                                     (pro hac vice pending)
                                                     1313 N. Market Street, Suite 5100
                                                     Wilmington, DE 19801
                                                     215-981-4000
                                                     chuffc@pepperlaw.com


                                  CERTIFCATE OF SERVICE

       I hereby certify that on March 8, 2019, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system.


                                                     /s/ Patrick J. Queenan
                                                     Patrick J. Queenan
ATTACHMENT A
                         UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW HAMPSHIRE

                                            )
NEW HAMPSHIRE LOTTERY                       )
COMMISSION, NEOPOLLARD                      )
INTERACTIVE, LLC, and POLLARD               )
BANKNOTE LIMITED,                           )
                                            )
                    Plaintiffs,             )
                                            )
COMMONWEALTH OF                             )
PENNSYLVANIA, acting by and through,        )
DEPARTMENT OF REVENUE,                      )   C.A. No. 1:19-cv-00163-PB
SECRETARY C. DANIEL HASSELL, and            )
BUREAU OF LOTTERY,                          )
                                            )
                    Plaintiff-Intervenor,   )
                                            )
          v.                                )
                                            )
WILLIAM BARR, in his official capacity as   )
Attorney General, THE UNITED STATES         )
DEPARTMENT OF JUSTICE, and THE              )
UNITED STATE OF AMERICA,                    )
                                            )
                    Defendants.             )
                                            )

       PROPOSED-INTERVENOR COMMONWEALTH OF PENNSYLVANIA,
   DEPARTMENT OF REVENUE’S MEMORANDUM OF LAW IN SUPPORT OF ITS
                  MOTION FOR SUMMARY JUDGMENT




#52333032 v2
I.        PRELIMINARY STATEMENT

          The Pennsylvania Lottery agrees with Plaintiffs that the Office of Legal Counsel’s

(“OLC’s”) reversal of its 2011Opinion regarding the scope of the Wire Act, 18 U.S.C. § 1084, is

arbitrary, contrary to the plain meaning of the Wire Act, and inconsistent with directly applicable

precedent. The Pennsylvania Lottery writes separately only to describe facts specific to the

structure of Pennsylvania Lottery and to inform the Court of the negative impact of the OLC’s

about-face on Pennsylvanians—specifically older Pennsylvanians—who are the beneficiaries of

Pennsylvania Lottery revenue.

II.       STATEMENT OF MATERIAL FACTS

          In addition to the facts set forth in the Memoranda of Law in Support of the New

Hampshire Lottery Commission’s Motion for Summary Judgment (Dkt. No. 2) and the Motion

for Summary Judgment of Neopollard Interactive LLC and Pollard Banknote Limited (Dkt. No.

10), which are incorporated herein by reference, the Pennsylvania Lottery presents the following

additional facts:

          A.     Pennsylvania Lottery Background and Structure

          The Pennsylvania Lottery is a bureau within the Pennsylvania Department of Revenue,

which is an executive branch agency of the Commonwealth of Pennsylvania. See Declaration of

Drew Svitko in Support of Proposed-Intervenor Commonwealth of Pennsylvania’s Motion For

Summary Judgment (“Svitko Dec”) at ¶ 4. Pursuant to 72 P.S. § 3761-301, all Pennsylvania

Lottery net proceeds are utilized for the benefit of older Pennsylvanians, through programs such

as property tax relief, rent rebates, reduced fare transit and prescription drug benefits. Id. at ¶ 5.

          Since its inception in1971, the Pennsylvania Lottery has contributed over $29 billion to

benefit these programs. Id. at ¶ 6. For the 2018 Fiscal Year (July 1, 2017-June 30, 2018), the

Pennsylvania Lottery recorded sales of more than $4.2 billion, from which more than $2.7 billion


#52333032 v2
in prizes was paid and more than $1 billion went to support programs benefitting older

Pennsylvanians. Id. at ¶ 7. In 2018, the Pennsylvania Lottery generated over $23.8 million in

iLottery (described below) gross gaming revenue alone. Id. at ¶ 8. Through the current Fiscal

Year 2018/2019 the Pennsylvania Lottery has recognized over $30 million in gross gaming

revenue. Id. at ¶ 9.

          The Pennsylvania Lottery is authorized by law to sell multiple types of lottery games

through the Lottery’s network of over 9,600 retailers. Id. In order to operate the lottery games

and support its retailer network, the Pennsylvania Lottery contracts with a lottery services

vendor, Scientific Games International, Inc. (“SciGames”), to provide a central gaming system

(“CGS”) which manages the games through Point of Sale terminals (“POS”) and a connected

back office system to manage inventory and sales data. Id. at ¶ 10.

          As is the case with the New Hampshire Lottery, the Pennsylvania Lottery has duplicate

CGS locations, situated in different states to create sufficient geographic diversity to continue

operations in the event of a natural disaster, and it must operate out of its disaster recovery site at

least twice per year. Id. at ¶ 1.

          SciGames’ CGS servers for traditional retailer (commonly referred to as “bricks and

mortar”) based lottery products are currently located at Lottery headquarters in Middletown

Pennsylvania, as well as a back-up location in Alpharetta, Georgia. Id. at ¶ 12. Additionally,

SciGames utilizes Atlanta, Georgia and Las Vegas, Nevada for data administration related to

non-traditional and/or iLottery products such as keno, virtual sports, gift cards and play at the

pump. Id. at ¶ 13.

          A Lottery retailer will be provided at least one lottery POS which is a computer device

that connects the retailer to the vendor’s CGS and back-office systems through a number of types



                                                  -2-
#52333032 v2
of transmissions. Id. at ¶ 14. These include IP cellular modems on a private network, VSAT on

a private network, MPLS Circuits, DSL Circuits, cable modems, or ISDN. Id. at ¶ 15. Based on

the type of game being played, the terminal sends and receives different types of data from the

CGS and BOS. Id. at ¶ 16.

          B.     Types of Games

          As with the New Hampshire Lottery, the Pennsylvania Lottery offers a series of different

game platforms that make varying degrees of use of interstate wire transmissions. Id. at ¶ 17.

          C.     Instant/Scratch Games

          Instant scratch off tickets are purchased with cash and the purchaser is physically present

in the retail location, however, certain retailers within Pennsylvania allow for purchase of instant

tickets with debit cards. Id. at ¶ 18. Though the ticket is pre-printed with a pre-determined

outcome, the result of the ticket is also stored in the CGS. Id. at ¶ 19. Further, before instant

tickets can even be sold at a retail location, the ticket must be “activated” by the retailer which

requires the retailer to interface with the CGS. Id. at ¶ 20. Accordingly, a retailer will use the

POS to activate the ticket book, validate the results of the instant ticket, and ultimately record the

sale and payment of prizes paid. Id. at ¶ 21. This data is transferred from the individual sale

location in Pennsylvania to the CGS and BOS servers in Pennsylvania with a replication of the

data then sent to the vendor’s disaster recovery data center in Georgia. Id. at ¶ 22. Pennsylvania

Lottery has relied on the use of transmitting data from its retailers to its vendors via some form

of wire communication since at least the 1980’s. Id. at ¶ 23.

          D.     Terminal Draw Based Games

          In a draw game, a player purchases a play in the form of a set of numbers for a draw that

will be conducted at some point in the future. Id. at ¶ 24. At the designated time and place

numbers are drawn either physically or through the use of a random number generator. Id. at ¶

                                                  -3-
#52333032 v2
25. The object for the player is to match as many numbers chosen by the player against the draw

results. Id. ¶ 26. With the exception of iLottery purchases, draw games are purchased from a

lottery retailer through the use of the terminal. Id. at ¶ 27. The retailer terminal will request a

wager transaction from the CGS based on the type of bet made by the player. Id. at ¶ 28. The

CGS will then generate a wager in the system and send the information about the transaction to

the terminal. Id. at ¶ 29. The terminal prints a record of the wager which is given to the player.

Id. at ¶ 30. This data travels through the means discussed above, dependent on the location of

the retailer. Id. at ¶ 31. Pennsylvania Lottery sells Keno, in which draws occur every four

minutes between 5:15 a.m. and 1:40 a.m. every day and sells a wide variety of multi-

jurisdictional draw games, as set forth in detail below. Id. at ¶ 32.

          E.     Multi-Jurisdictional Games

          In 2002, Pennsylvania joined the consortium of states operating Powerball. Id. at ¶ 33.

In 2010, the Pennsylvania Lottery added sales of Mega Millions to its stable of multi-

jurisdictional games. Id. at ¶ 34. Finally, in 2015, the Pennsylvania Lottery joined the

Cash4Life group. Id. at ¶ 35. All three of these multi-jurisdictional games, are draw-based

games that require a player to select numbers within a set range and match the same to those

drawn by game officials. Id. at ¶ 36. The Pennsylvania Lottery remains a member of the Multi-

State Lottery Association (“MUSL”) which permits the Lottery the ability to sell Powerball and

Mega Millions. Id. at ¶ 37. Sales of multi-jurisdictional games in Pennsylvania occur through

the communications of the POS and the CGS. Id. at ¶ 38.

          Due to the multi-state nature of Powerball and Mega Millions, however, additional

actions must be taken to ensure the successful operation of the game. Id. at ¶ 39. First,

regarding Powerball, member states report sales by game (which includes value-added product

such as prize multipliers) to MUSL daily. Id. at ¶ 40. Following each draw conducted by

                                                 -4-
#52333032 v2
MUSL, the member states must reconcile sales revenue with prize liability for the lower seven

prize levels, and allow for MUSL to sweep the remaining prize liability into a MUSL account in

Iowa. Id. at ¶ 41. The member states pay the in-state prizes for the lower seven prize levels. Id.

at ¶ 42. The member state where the top two prize levels are won request payment of the

remaining prize amounts from MUSL. Id. at ¶ 43. MUSL then transfers the money to the

member state which then makes the payment to the player. Id. at ¶ 44.

          Regarding Mega Millions, fund flow remains the same as that described above related to

Powerball except that for Mega Millions one state (Virginia) plays the role of MUSL in

connection with this game. Id. at ¶ 45. All data related to ticket sales, prize funding,

reconciliation and prize claims flow through the CGS. Id. at ¶ 46. Additionally, general sales

and total transactions must be shared with the member states so that the jackpot amount can be

accurately calculated and to reconcile the number of wagers and monies wagered. Id. at ¶ 47.

Currently, this information is also transferred through the Internet to the multi-jurisdictional

association running the game. Id. at ¶ 48.

          As explained by the New Hampshire Lottery, once a jackpot is won, the participating

lotteries will transfer their portion of the jackpot to the jurisdiction that sold the winning ticket,

either directly or through the association that runs the game. Id. at ¶ 49. This is typically

accomplished through a wire transfer of funds or an automated clearing house (“ACH”) process.

Id. at ¶ 50. These multi-jurisdictional draw games, which involve up to 48 states and territories

have operated on the interstate transfer of data and prize money through the telephone, internet,

and wire transactions for well over thirty (30) years. Id. at ¶ 51.

          F.     iLottery Games

          In 2017, the Pennsylvania General Assembly authorized the sale of lottery tickets through

the use of mobile applications or web-based platforms. 4 Pa.C.S. § 503. Id. at ¶ 52. In May

                                                  -5-
#52333032 v2
2018, the Pennsylvania Lottery launched its “iLottery” platform which allowed players to play

digital instant tickets through their mobile device, personal computer or tablet. Id. at ¶ 53. The

iLottery platform is operated through SciGames that utilizes data centers in Las Vegas Nevada

and Atlanta Georgia. Id. at ¶ 54.

          Prior to registering with the Pennsylvania lottery, depositing funds or placing a wager on

the Internet platform, a player must provide personal data which is then vetted to ensure that the

person is an eligible player. Id. at ¶ 55. The Lottery and its vendor utilize industry standard geo-

location data from the player’s PC or mobile device to ensure that the player can only make a

wager when they are physically located within Pennsylvania. Id. at ¶ 56. Additionally, the

Lottery and SciGames utilize age verification controls to ensure that the player is of lawful age.

Id. at ¶ 57.

          iLottery games can be played on the internet platform in essentially the same manner as

traditional scratch tickets. Id. at ¶ 58. iLottery games have pre-determined outcomes that are

revealed when a player interacts with the screen. Id. at ¶ 59. This is usually done by the player

clicking on a square so that a symbol, image or number is revealed but can also take the form of

the player clicking on a “play” button that will allow images to be revealed. Id. at ¶ 60. Players

pay for the game through a digital wallet which may be funded through VISA, Mastercard,

PayNearMe or ACH; however, players may only make deposits when they are physically located

within Pennsylvania. Id. at ¶ 61. The Pennsylvania Lottery cannot guarantee, however, that

intermediate routing of data or information ancillary to the transactions does not cross state lines.

Id. at ¶ 62.

          G.     Advertising and Customer Interaction

          As authorized by statute, the Pennsylvania Lottery advertises its products by engaging in

traditional media marketing, direct e-mail campaigns, and social media interactions with its

                                                  -6-
#52333032 v2
customers. Id. at ¶ 63. This includes offers and promotions for both traditional retail sales and

iLottery purchases. Id. at ¶ 64. While these advertisements are always targeted for the purposes

of creating lottery sales within Pennsylvania, these communications may, by the nature of the

media, cross state lines. Id. at ¶ 65. The Pennsylvania Lottery maintains a website which

advertises lottery games, posts draw results, provides information on where games can be played,

game rules, odds, and prizes. Id. at ¶ 66. The website also has information and demonstrations

of Pennsylvania’s iLottery product. Id. at ¶ 67. While iLottery transactions are not permitted

outside of the state, this website is not walled off to Pennsylvania and is available to any person

with internet access. Id. at ¶ 68.

          The Pennsylvania Lottery also engages in e-mail marketing with individuals who have

signed up for the Lottery’s VIP program or have created a Pennsylvania Lottery iLottery

account. Id. at ¶ 69. While sales of Lottery’s products may only occur within the state, e-mails

may be routed to Pennsylvania residents who are temporarily out of state or to individuals who

set-up an account in Pennsylvania but reside in other locations. Id. at ¶ 70.

          In recent years, the Pennsylvania Lottery has also used various social media channels

including Facebook, Twitter, Instagram, and YouTube to advertise products, hold promotional

contests, and post draw results. Id. at ¶ 71. These channels are open to the platform’s users

worldwide and are not limited to Pennsylvania. Id. at ¶ 72. The Pennsylvania Lottery also

engages in traditional television, radio, print, digital, and out-of-home marketing to advertise its

product and mission. Id. at ¶ 73. While Lottery buys advertisements from Pennsylvania media

outlets these broadcasts may, by their nature, cross state lines. Id. at ¶ 74.

          H.     Impact of the OLC’s Reversal

          Given the use of wire transmissions for Pennsylvania Lottery games as described above,

the broadest interpretation of the 2018 Opinion could result in the suspension of all state lottery

                                                 -7-
#52333032 v2
sales, resulting in an immediate annual loss of over $1 billion in Lottery proceeds that benefit

older Pennsylvanians, as well as additional expenses to try to comply with the 2018 Opinion. Id.

at ¶ 75.

           More narrow interpretations of the opinion could still cause hundreds of millions of

dollars in revenue loss. Id. at ¶ 76. For example, the suspension of multi-jurisdictional games

and compacts would deprive Pennsylvania of approximately $425 million in annual revenue. Id.

at ¶ 77. These losses would be devastating to the programs funded by Lottery revenue. Id. at ¶

78.

III.       ARGUMENT

           The Pennsylvania Lottery joins in the arguments set forth in the Memoranda of Law in

Support of the New Hampshire Lottery Commission’s Motion for Summary Judgment (Dkt. No.

2) and the Motion for Summary Judgment of Neopollard Interactive LLC and Pollard Banknote

Limited (Dkt. No. 10) and incorporates those arguments as though fully set forth herein.

           In addition, the facts set forth above substantiate the extent to which Pennsylvania

Lottery games may involve wire transmissions potentially within the scope of the Wire Act if the

OLC’s 2018 Opinion were to stand, as well as the extent to which Pennsylvania will be harmed

if the federal government’s threatened enforcement of its new interpretation of the Wire Act is

not enjoined.

                                                         Respectfully submitted,

                                                         COMMONWEALTH OF
                                                         PENNSYLVANIA, acting by and through,
                                                         DEPARTMENT OF REVENUE,
                                                         SECRETARY C. DANIEL HASSELL, and
                                                         BUREAU OF LOTTERY

                                                         By Its Attorneys,

                                                         SHEEHAN PHINNEY BASS & GREEN

                                                   -8-
#52333032 v2
Dated: March 8, 2019   By: /s/ Robert R. Lucic
                           Robert R. Lucic, Esq.
                           (NH Bar #9062)
                           1000 Elm Street, 17th Floor
                           Manchester, NH 03110
                           603-627-8188
                           rlucic@sheehan.com

                             /s/ Patrick J. Queenan
                             Patrick J. Queenan, Esq.
                             (NH Bar #20127)
                             1000 Elm Street, 17th Floor
                             Manchester, NH 03110
                             603-627-8108
                             pqueenan@sheehan.com

                             -and-

                             PEPPER HAMILTON LLP

                             /s/ A. Michael Pratt
                             A. Michael Pratt, Esq.
                             (pro hac vice pending)
                             3000 Two Logan Square
                             Eighteenth and Arch Streets
                             Philadelphia, PA 19103-2799
                             215-981-4000
                             prattam@pepperlaw.com

                             /s/ Joanna J. Cline
                             Joanna J. Cline, Esq.
                             (pro hac vice pending)
                             3000 Two Logan Square
                             Eighteenth and Arch Streets
                             Philadelphia, PA 19103-2799
                             215-981-4000
                             clinej@pepperlaw.com

                             /s/ Christopher B. Chuff
                             Christopher B. Chuff, Esq.
                             (pro hac vice pending)
                             1313 N. Market Street, Suite 5100
                             Wilmington, DE 19801
                             215-981-4000
                             chuffc@pepperlaw.com


                       -9-
#52333032 v2
                                  CERTIFCATE OF SERVICE

       I hereby certify that on March 8, 2019, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system.


                                                      /s/ Patrick J. Queenan
                                                      Patrick J. Queenan




                                               -10-
#52333032 v2
EXHIBIT
